Title: [Diary entry: 26 January 1790]
From: Washington, George
To: 

Tuesday 26th. Exercised on Horse back in the forenoon. The Visitors at the Levee to day were numerous and respectable—among whom was the Vice-President and the Speaker of the House of Representatives. Read a letter handed to me by the Secretary of War, from a Colo. Danl. Smith of Miro Settlement in the State of No. Carolina in reply to one which was an answer to a letter recd. from the said Smith respecting Indian Affairs & State of the Frontier of that part of the Union and giving (as he was required to do) an Acct. of the Navigation of the river Tennessee & its waters—the Communications betwn. these & other Waters and the distances of places—as follow—viz. The distance between the Settlements of white People South of the French Broad River (French broad is a branch of Holstein River, on the South Side, which is a branch of the Tennessee) and the Indians at and in the vicinity of Chota (a Cherokee Indian Town) is about 12 Miles. He never passed down the Tennessee himself. That part of it

   

on which Chota stands, is a South Fork of the Holstein. Their Junction is about 20 Miles below Chota from which the whole River is called the Tennessee. Boats of 7 or 8 tons burthen have frequently gone down the Holstein & the water is sufficient for those of greater burthen; but there is a place call’d the Suck, or boiling pot, where the River runs through the Cumberland Mountain that is somewhat difficult, occasioned by the narrowness of the water & suddeness of the turn that causes a rebound & kind of Whirl-pool, but many boats have passed it and he has not heard of damage to any of them nor has he been informed that there is any material difficulty in the Navigation more than is common in Rivers of that size where there is no tide. Between the Suck, and the Muscle Shoals he is sure there is not. Supposes the distance by Water from Chota to the last mentioned place is between 3 & 400 Miles. The width of the river is very unequal—generally about 500 yards except at the Suck where it is not half that width. The Nature of the River, for the most part, is to have a bluff on one side and low grounds on the other (wch. is liable to be overflowed) alternately; the Banks are woody, and the low grounds thick with Cane. The Cherokees may be classed into 3 divisions—The Valley settlements on the Tennessee above Chota, Eastward of the Iron Mountain—Those in the Neighbourhood of Chota and those in the neighbourhood of Chickamogga (which is a Creek running into the Tennessee on the South side a few Miles above Suck). They have detached villages besides—but the number of their Towns is unknown to him—nor can he say what number of Souls they may consist of but supposes of Warriors, there may be about 2000 or 2500 and of the three divisions the Chickamaggas are perhaps the most numerous. Muscle Shoals, have different accts. given of them by people who have passed them. Some say they are 30 Miles, others not 15 in length—but all agree that the river there is about three Miles in width—very shallow and full of small Islands occasioned by drift wood lodging on the Rocks by wch. means Mud & Sand are accumulated. The lowest Shoal is accounted rather the worst. It is not possible for a large Boat to pass them in ascending the river at any Season, nor can they pass down them but in time of a flood. Occhappo creek he had never heard of—nor has he understd. there was any Creek on the South side of the River near the Muscle Shoals that was navigable unless when the river was high.

Seven or 8 Miles below the Muscle Shoals, there was formerly a Cherokee Village at the Mouth of Cold water Creek but he never heard that it was Navigable. 15 or 20 Miles below this again is Bear Crk. on which a small tribe of Delawares live. From the mouth of Cold Water Creek, or Bear Creek, to the highest Navigation of the Mobile he has heard it accounted 60 Miles but cannot say that it is so. The head waters of the Mobile may be about half that distance from the Tennessee. Miro, is the name of the District on Cumberland that includes three Counties—Nashville the name of the Town where the Superior Court is held. From hence to the lower end of the Muscle Shoals is about 150 miles nearly South. Duck river, a North branch of the Tennessee, where the path which leads from Nashville to the Chickasaw Nation crosses it is about 60 Miles from the Cumberland Settlemts.—About a South West course. About 100 miles further on the same direction is the nearest Chickasaw Towns. The Mouth of Duck River by water, he supposes may be near 200 miles below the Muscle shoals. Cumberland Settlements are not very compact. They extend from the mouth of red River a No. branch of Cumberland River up to Bledsoes Creek being abt. 80 or 90 Miles. The strength of the Militia about 800 & increasing fast thinks they may be now, by the late emigrations 1000. From Nashville to Lexington is, about 200, or 210 Miles by Land and from Nashville to the Falls of Ohio is abt. 140 Miles by Land. From the Mouth of the Tennessee up to the Muscle Shoals the Navigation is good—equal to that of the Ohio below the Falls—the width of the River near half a Mile, in places almost double—the distance about 400 Miles. Chickasaws have no towns on the Tennessee. The nighest they have to it is about 60 Miles from, or a little below Bear Creek. Their principal towns he has understood are on the heads of a Fork of the Mobile and on the head of the Yazoos. The number of their Warriors is about 800. Choctaws lye farther to the Southward than the Chickasaws & are a numerous Nation. They are in alliance with the Chicasaws and he has heard their numbers estimated at 7 or 8000—at least equal to those of the Creeks—tho’ not so well armed. McGillivrays communications with the Cherokees he conceives has a constant tendency to excite them to War against the Frontiers of Georgia & No. Carolina—or at least cautioning them to be on their guard against the White People, & infusing suspicions

into the minds of them. The Creeks have wanted them to join in a War against the White People but they have refused and would be glad to see them humbled for the Insolence with which they treat them. It will be highly pleasing to his Settlement—Miro—to hear that Congress will protect it.